Exhibit 10 (k) (x)

CONFORMED EXECUTION VERSION

FIRST AMENDMENT dated as of January 31, 2012 (this “Amendment”) to the FIVE-YEAR
REVOLVING CREDIT FACILITY AGREEMENT dated as of July 16, 2010 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALBANY INTERNATIONAL CORP., a Delaware corporation (the
“Company”); the BORROWING SUBSIDIARIES from time to time party thereto; the
LENDERS from time to time party thereto; JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”); JPMORGAN CHASE BANK, N.A., Toronto Branch, as Canadian Agent for the
Lenders; and J.P. MORGAN EUROPE LIMITED, as London Agent for the Lenders.

The Company has requested that the Lenders agree to amend the Credit Agreement
in the manner provided herein, and the Lenders whose signatures appear below,
constituting the Required Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in the
Credit Agreement), are willing to so amend the Credit Agreement.

Accordingly, in consideration of the agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

(a) Consolidated EBITDA. The definition of Consolidated EBITDA in Section 1.01
of the Credit Agreement is hereby amended by the insertion therein of a new
clause (g) as follows:

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, the sum of (a) Consolidated Interest
Expense for such period, (b) income tax expense for such period,
(c) depreciation and amortization for such period, (d) all non-cash charges
(including any non-cash expenses relating to stock option exercises or other
non-cash, stock-based compensation such as restricted stock units) during such
period (provided that any cash payment made with respect to any such non-cash
charge shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made), (e) all charges related to the early
retirement of Indebtedness during such period, (f) cash restructuring charges
not in excess of US$25,000,000 in any period of four fiscal quarters or
US$75,000,000 in the aggregate during the term of this Agreement and (g) in any
fiscal quarter ending

1

 

on or before December 31, 2014, the amount of any pension settlement or
curtailment expense (including, without limitation, (x) any such expenses,
incurred in prior periods, the recognition of which has been deferred in
accordance with GAAP, and (y) any such expenses in the form of premium payment
or other obligation or amount paid or payable to third parties as consideration
for the assumption or defeasance of such obligations) required or permitted to
be recognized as the result of the permanent settlement or defeasance of any
pension obligation of the Company or any Subsidiary, provided that the aggregate
amount to be added back with respect to all such periods pursuant to this clause
(g) after January 1, 2012, shall not exceed $140,000,000, and minus, without
duplication, (x) all non-cash gains and income for such period, and (y) any
gains related to the early retirement of Indebtedness for such period, all
determined on a consolidated basis for the Company and its Subsidiaries in
accordance with GAAP. Notwithstanding the foregoing, (i) Consolidated EBITDA for
the fiscal quarters of the Company ended December 31, 2009, and March 31, 2010,
will be deemed for all purposes of this Agreement to be US$45,836,000 and
US$33,501,000, respectively, and (ii) Consolidated EBITDA for the fiscal quarter
of the Company ended June 30, 2010, will be deemed for all purposes of this
Agreement to equal “Consolidated EBITDA” for such fiscal quarter as defined in
the Existing Credit Agreement and determined in a manner consistent with that
used in arriving at the amounts set forth in clause (i) of this sentence.

(b) Certain Conforming Amendments. The following Sections of the Credit are
hereby amended as set forth below:

(i) Section 2.11(a) is amended by the insertion of the words “and LC Exposure”
immediately after the words “US Tranche Revolving Loans” in clause (ii) thereof,
and Section 2.11(b) is amended by the deletion of the words “Global Tranche”
immediately before the word “Lender” in clause (i) thereof and in the proviso
thereto.

(ii) Section 6.03(i) is amended by deleting the phrase “clauses (a) through
(g) above” and replacing it with the phrase “clauses (a) through (h) above”, and
Section 6.07(k) is likewise amended by deleting the phrase “clauses (a) through
(i) above” and replacing it with the phrase “clauses (a) through (j) above”.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants to each of the
Lenders and the Administrative Agent that, as of the Amendment Effective Date:

(a) The execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate action; this Amendment has
been duly executed and delivered by the Company; and each of this Amendment and
the Credit Agreement, as amended by this Amendment, constitutes a

2

 

legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

(b) The representations and warranties set forth in Article III of the Credit
Agreement, and in each of the other Loan Documents, are true and correct on and
as of the Amendment Effective Date, before and after giving effect to this
Amendment.

(c) No default has occurred and is continuing, or shall have occurred and be
continuing immediately after giving effect to this Amendment.

SECTION 3. Fees.  The Company agrees, subject to the effectiveness of this
Amendment, to pay to each Lender that executes and delivers a copy of this
Amendment to the Administrative Agent (or its counsel) at or prior to 5:00 p.m.,
New York City time, on February 6, 2012, a non-refundable amendment fee equal to
.02% of the aggregate Commitments of such Lender, whether used or unused, on the
date hereof (an “Amendment Fee”). The Amendment Fees shall be earned and payable
on the Amendment Effective Date.

SECTION 4. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of the Company and the Required Lenders and the Amendment Fees shall
have been paid.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. This Amendment shall constitute a Loan
Document, and the representations, warranties and agreements contained herein
shall, for all purposes of the Credit Agreement, be deemed to be set forth in
the Credit Agreement. On and after the Amendment Effective Date, any reference
to the Credit Agreement contained in the Loan Documents shall mean the Credit
Agreement as modified hereby.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other

3

 

electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

4

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

ALBANY INTERNATIONAL CORP.,   by   /s/ John Cozzolino   Name:     John Cozzolino
  Title:       CFO    

JPMORGAN CHASE BANK, N.A.,
as a Lender,   by   /s/ Scott McNamara   Name:     Scott McNamara   Title:      
Vice President

5

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: BANK OF AMERICA, N.A.,   By   /s/ Karen D. Finnerty   Name:    
Karen D. Finnerty   Title:       Senior Vice President

For any Lender requiring a second signature line:

by       Name:       Title:      

6

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: WELLS FARGO BANK,
NATIONAL ASSOCIATION,   By   /s/ John J. Mulvey   Name:     John J. Mulvey  
Title:       Senior Vice President

For any Lender requiring a second signature line:

by       Name:       Title:      

7

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: M&T Bank,   by   /s/ Sarah A. Halliday   Name:     Sarah A.
Halliday   Title:       Vice President

For any Lender requiring a second signature line:

by       Name:       Title:      

8

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

NORDEA BANK FINLAND PLC,
ACTING THROUGH ITS NEW YORK
AND CAYMAN ISLANDS BRANCHES,   by   /s/ Leena Parker   Name:     Leena Parker  
Title:       First Vice President

For any Lender requiring a second signature line:

by   /s/ Henrik Steffensen   Name:     Henrik Steffensen   Title:      
Executive Vice President

9

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: first niagAra bank, n.a.,   By   /s/ Paul D. Ryan   Name:     Paul
D. Ryan   Title:       Vice President

For any Lender requiring a second signature line:

by       Name:       Title:      

10

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: bank of tokyo-
mitsubishi ufj trust company,   by   /s/ Akiko Farnsworth   Name:     Akiko
Farnsworth   Title:       Associate

For any Lender requiring a second signature line:

by       Name:       Title:      

11

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: hsbc bank usa, na,   by   /s/ Bruce Yoder   Name:     Bruce Yoder  
Title:       Vice President

For any Lender requiring a second signature line:

by       Name:       Title:      

12

 

Lender signature page to the

First Amendment to the

Albany International Corp. Credit Agreement

To approve this Amendment:

Institution: rbs citiZens, n.a.,   By   /s/ Peter M. Benham   Name:     Peter M.
Benham        Title:       Senior Vice President

For any Lender requiring a second signature line:

by       Name:       Title:      

13







